
	
		II
		112th CONGRESS
		1st Session
		S. 849
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Waco Mammoth National Monument in the
		  State of Texas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Waco Mammoth National Monument
			 Establishment Act of 2011.
		2.FindingsCongress finds that—
			(1)the Waco Mammoth Site area is located near
			 the confluence of the Brazos River and the Bosque River in Central Texas, near
			 the city of Waco;
			(2)after the discovery of bones emerging from
			 eroding creek banks leading to the uncovering of portions of 5 mammoths, Baylor
			 University began investigating the site in 1978;
			(3)several additional mammoth remains have
			 been uncovered making the site the largest known concentration of mammoths
			 dying from the same event;
			(4)the mammoth discoveries have received
			 international attention; and
			(5)Baylor University and the city of Waco,
			 Texas, have been working together—
				(A)to protect the site; and
				(B)to develop further research and educational
			 opportunities at the site.
				3.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of Waco, Texas.
			(2)Management
			 planThe term management plan means the management
			 plan for the Monument prepared under section 5(c)(1).
			(3)MapThe term map means the map
			 entitled Proposed Boundary Waco-Mammoth National Monument,
			 numbered T21/80,000, and dated April 2009.
			(4)MonumentThe term Monument means the
			 Waco Mammoth National Monument established by section 4(a).
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)StateThe
			 term State means the State of Texas.
			(7)UniversityThe
			 term University means Baylor University in the State.
			4.Waco Mammoth
			 National Monument, Texas
			(a)EstablishmentThere is established in the State, as a
			 unit of the National Park System, the Waco Mammoth National Monument, as
			 generally depicted on the map.
			(b)Availability of
			 mapThe map shall be on file
			 and available for public inspection in the appropriate offices of the National
			 Park Service.
			5.Administration of
			 monument
			(a)In
			 generalThe Secretary shall
			 administer the Monument in accordance with—
				(1)this Act; and
				(2)any cooperative agreements entered into
			 under subsection (b)(1).
				(b)Authorities of
			 Secretary
				(1)Cooperative
			 AgreementsThe Secretary may
			 enter into cooperative management agreements with the University and the City,
			 in accordance with section 3(l) of Public Law 91–383 (16
			 U.S.C. 1a–2(l)).
				(2)Acquisition of
			 landThe Secretary may
			 acquire by donation from the City any land or interest in land owned by the
			 City within the proposed boundary of the Monument.
				(c)General
			 Management plan
				(1)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Secretary, in consultation
			 with the University and the City, shall complete a general management plan for
			 the Monument.
				(2)InclusionsThe management plan shall include, at a
			 minimum—
					(A)measures for the preservation of the
			 resources of the Monument;
					(B)requirements for the type and extent of
			 development and use of the Monument;
					(C)identification of the capacity of the
			 Monument for accommodating visitors; and
					(D)opportunities for involvement by the
			 University, City, State, and other local and national entities in—
						(i)developing educational programs for the
			 Monument; and
						(ii)developing and supporting the
			 Monument.
						(d)Prohibition of
			 use of Federal fundsNo Federal funds may be used to pay the
			 costs of—
				(1)carrying out a
			 cooperative agreement under subsection (b)(1);
				(2)acquiring land for
			 inclusion in the Monument under subsection (b)(2);
				(3)developing a
			 visitor center for the Monument;
				(4)operating or
			 maintaining the Monument;
				(5)constructing
			 exhibits for the Monument; or
				(6)developing the
			 general management plan under subsection (c).
				(e)Use of
			 non-Federal fundsNon-Federal funds may be used to pay any costs
			 that may be incurred by the Secretary or the National Park Service in carrying
			 out this section.
			(f)Effect on
			 eligibility for financial assistanceNothing in this Act affects
			 the eligibility of the Monument for Federal grants or other forms of financial
			 assistance that the Monument would have been eligible to apply for had National
			 Park System status not been conferred to the Monument under this Act.
			(g)Termination of
			 national park system status
				(1)In
			 generalDesignation of the Monument as a unit of the National
			 Park System shall terminate if the Secretary determines that Federal funds are
			 required to operate and maintain the Monument.
				(2)ReversionIf
			 the designation of the Monument as a unit of the National Park System is
			 terminated under paragraph (1), any land acquired by the Secretary from the
			 City under subsection (b)(2) shall revert to the City.
				6.No
			 buffer zonesNothing in this
			 Act, the establishment of the Monument, or the management plan shall be
			 construed to create buffer zones outside of the Monument.
		
